 

OPTION agreement

 

THIS is effective as of the 17 day of June, 2011.

 

AMONG:

 

Minas de Alta Ley La Palma, S.A. de C.V. a company incorporated under the laws
of Mexico having his business address at Lázaro Cárdenas 146BIS Parque
Industrial Lagunero Gómez Palacio , Dgo. , México. C.P. 35090

 

(the “Optionor”)

 

AND:

 

Minera Arriba S.A. de C.V, a company incorporated under the laws of Mexico
having an address for business at 2402-1277 Melville Street, V6E 0A4 Vancouver,
B.C. Canadá.

 

(the “Optionee”)

 

WHEREAS:

 

A.                  The Optionor is the sole legal and beneficial owner of 100%
of the right, title and interest in and to the mineral concessions located in
Batopilas Chihuahua, Mexico as more particularly described in Schedule A to this
Agreement (the “Property”); and

 

B.                   The Optionor has agreed to sell to the Optionee 50% of the
Optionor’s right title and interest in the Property and grant the exclusive and
irrevocable right and option to the Optionee to acquire an additional thirty
percent (30%) of the Optionor’s right, title and interest in the Property free
and clear of all Encumbrances (as defined below), based on the terms and
conditions provided herein (the “Option”).

 

NOW THEREFORE in consideration of the payment of $10.00 from each party to the
other, and the premises and the respective covenants, agreements,
representations and warranties of the Parties herein contained and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Parties hereto covenant and agree as follows:

 

1.DEFINITIONS

 

1.1For the purposes of this Agreement:

 

(a)“Assets” mean the Property and the Exploration Data;     (b)“Business Day”
means a day other than a Saturday, Sunday or a day on which chartered banks in
Vancouver, British Columbia are closed;     (c)“Closing” has the meaning
ascribed to such term in Section 10.1 hereto;     (d)“Closing Date” means the
date that all conditions in Section 3.1 have been met;

 

 

 

 

(e)“Commencement of Commercial Production” means:

 

(i) if a mill is located on the Property, the last calendar day of a period of
40 consecutive calendar days in which, for not less than 30 calendar days, the
mill processed ore from the Property at 60% of its rated concentrating capacity,
or

 

(ii)if a mill is not located on the Property, the last day of a period of 30
consecutive calendar days during which ore has been shipped from the Property on
a reasonably regular basis for the purpose of earning revenues,

 

but any period of time during which ore or concentrate is shipped from the
Property for testing purposes, a bulk sample or during which milling operations
are undertaken as initial tune-up, will not be taken into account in determining
the date of Commencement of Commercial Production;

 

(f)“Common Shares” means common shares in the capital of the Optionee;    
(g)“Dispute” has the meaning set out in Section 26.1;     (h)“Encumbrance” has
the meaning set out in Section 2.2(a) herein;     (i)“Exploration Data” means a
digital copy and hardcopy of all data related to the Property, including drill
logs, maps and reports generated from said data, collected by the Optionor and
its contractors on the Property;     (j)“Exploration Expenditures” has the
meaning ascribed to such term in Schedule “B” hereto;     (k)“Governmental
Authorities” mean any domestic or foreign government, whether federal,
provincial, state, territorial, local, regional, municipal or other political
jurisdiction, and any agency, authority, instrumentality, court, tribunal,
board, commission, bureau, arbitrator, arbitration tribunal or other tribunal,
or any quasi governmental or other entity, insofar as it exercises a
legislative, judicial, regulatory, administrative, expropriation or taxing power
or function of or pertaining to government;     (l)“Material Adverse Effect” has
the meaning set out in Section 2.2(c), herein;     (m)“NI 43-101” means National
Instrument 43-101 - Standards Of Disclosure For Mineral Projects;     (n)“NSR”
has the meaning ascribed to such term in Schedule “C” hereto;     (o)“Option”
has the meaning set out in recital B;     (p)“Option Period” means the period of
time from the date of this Agreement to and including the date of the exercise
of the Option or termination of the Options;

 

- 2 -

 

 

(q)“Party” means any party to this Agreement and “Parties” mean all of such
parties;     (r)“Permitted Encumbrances” means any encumbrances required to be
paid to Governmental Authorities in accordance with the applicable laws of
Mexico;     (s)“Personal Information” means any information about an
identifiable individual of the Optionor and includes information contained in
any disclosure required by any stock exchanges or any applicable laws;    
(t)“Property” has the meaning set out in recital A to this Agreement, including
any replacement or successor area with respect to the Property, and all mining
leases and other mining interests derived from the Property;    
(u)“Transaction” means the sale of a 50% interest in the Property by the
Optionor to the Optionee and the grant of the Option by the Optionor to the
Optionee in consideration for the cash, Common Shares and Exploration
Expenditures set out herein;     (v)“U.S. person” has the meaning set out in
Section 15.2(b); and     (w)“U.S. Securities Act” has the meaning set out in
Section 15.2(b).

 

2.REPRESENTATIONS AND WARRANTIES OF THE PARTIES

 

2.1Each Party represents and warrants to the other Party that:

 

(a)each has the full right, power, capacity and authority to enter into, execute
and deliver this Agreement and to be bound by its terms;     (b)the consummation
of this Agreement will not conflict with nor result in any breach of any
agreement or other instrument whatever to which each Party hereto is a party or
by which each Party is bound or to which each Party may be subject;     (c)no
proceedings are pending for, and each Party is unaware of any basis for, the
institution of any proceedings leading to the placing of the Party in bankruptcy
or subject to any other laws governing the affairs of insolvent parties;    
(d)each is a corporation duly organized, validly existing and in good standing
under its applicable laws of incorporation and has all requisite corporate power
and authority to own its properties and carry on its business as now being
conducted;     (e)the execution, delivery and performance of this Agreement and
the matters contemplated herein have been duly authorized by all necessary
corporate action and no other corporate proceedings are necessary to authorize
this Agreement and the matters contemplated herein; and

 

- 3 -

 

 

(f)the Agreement, when delivered in accordance with the terms hereof, will
constitute a valid and binding obligation enforceable against the Party in
accordance with its terms, except (i) as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation and
other similar laws of general application affecting enforcement of creditors’
rights generally and (ii) as limited by laws relating to the availability of
specific performance, injunctive relief or other equitable remedies.

 

2.2The Optionor represents and warrants to the Optionee that:

 

(a)except for the Permitted Encumbrances, the Optionor is the sole legal and
beneficial owner of all right, title and interest to the Property and the
Property is free and clear of, and from, all claims, liens, security interests,
charges and encumbrances (each, an “Encumbrance”) and is not subject to any
judgment, order or decree entered in any lawsuit or proceeding;     (b)neither
the execution, delivery and performance of this Agreement, nor the exercise of
the Options, will conflict with, result in a violation of, cause a default under
(with or without notice, lapse of time or both) or give rise to a right of
termination, amendment, cancellation or acceleration of any obligation contained
in or the loss of any material benefit under, or result in the creation of any
Encumbrance upon the Property or other instrument, permit, license, judgment,
order, decree, statute, law, ordinance, rule or regulation applicable to the
Property;     (c)there is no basis for and there is no action, suit, judgment,
claim, demand or proceeding outstanding or pending, or threatened against or
affecting the Property that, if adversely resolved or determined, would have a
material adverse effect on the Property (a “Material Adverse Effect”) and there
is no reasonable basis for any claim or action that, based upon the likelihood
of its being asserted and its success if asserted, would have such a Material
Adverse Effect;     (d)the Optionor holds all permits, licences, consents and
authorities issued by all Governmental Authorities which are necessary in
connection with the ownership and mineral exploration of the Property;    
(e)the Property has been properly staked, located and recorded pursuant to all
applicable laws and regulations of the jurisdiction in which they are located
and the respective interest of the Optionor in the Property is each in good
standing;     (f)except for the Permitted Encumbrances, and as contemplated
herein, there are no outstanding agreements or options to acquire the Property
or any portion or interest thereof, and no person, firm or corporation, other
than the Optionor , has any proprietary or possessory interest in the Property;
    (g)there are no outstanding orders or directions relating to environmental
matters requiring any work, repairs, construction or capital expenditures with
respect to the Property and the conduct of the operations related thereto, and
the Optionor has not received any notice of same and is not aware of any basis
on which any such orders or direction could be made;

 

- 4 -

 

 

(h)the Optionor’s ownership of the Property is in compliance with, is not in
default or violation in any material respect under, and the Optionor has not
been charged with or received any notice at any time of any material violation
of any statute, law, ordinance, regulation, rule, decree or other applicable
regulation in connection with the Optionor’s ownership of the Property;    
(i)the Optionor has duly filed all reports and returns required to be filed with
Governmental Authorities and have obtained all governmental permits and other
governmental consents, except as may be required after the execution of this
Agreement and all of such permits and consents are in full force and effect, and
no proceedings for the suspension or cancellation of any of them, and no
investigation relating to any of them is pending or threatened and none of them
will be adversely affected by the entry into this Agreement or the Transaction;
    (j)the Optionor has held the Property in material compliance with all laws,
rules, statutes, ordinances, orders and regulations and the Optionor has not
received any notice of any violation thereof, nor is the Optionor aware of any
valid basis therefore;     (k)there is no adverse claim or challenge against or
to the ownership of or title to any part of the Property and there is no basis
for such adverse claim or challenge which may affect the Property;     (l)the
Optionor has advised the Optionee of all of the material information relating to
the mineral potential of the Property of which it has knowledge;     (m)no
filing or registration with, no notice to and no permit, authorization, consent,
or approval of any public or Governmental Authorities or other person or entity
is necessary for the exercise of the Options contemplated by this Agreement or
to enable the Optionee to acquire up to a one hundred percent (100%) interest in
the Property on the exercise of the Options;     (n)there are no mine workings
or waste dumps or mine tailings with respect to the Property;     (o)the
Property is not subject to any mining royalties imposed by any Governmental
Authorities; and     (p)the Optionor is not a “U.S. Person” (as that term is
defined in Regulation S under the United States Securities Act of 1933, as
amended).

 

2.3     The representations and warranties contained in Section 2.2 are provided
for the exclusive benefit of the Optionee, and a breach of any one or more
representations or warranties may be waived by the Optionee in whole or in part
at any time without prejudice to its rights in respect of any other breach of
the same or any other representation or warranty, and the representations and
warranties contained in Section 2.2 will survive the execution and delivery of
this Agreement.

 

- 5 -

 

 

3.SALE AND OPTION TO ACQUIRE INTEREST

 

3.1    The Optionor hereby sells to the Optionee a fifty percent (50%) interest
in and to the Property, free and clear of all claims, taxes, liens or
encumbrances, in consideration of which the Optionee will:

 

(a)pay the Optionor $35,000 within 15 days of the execution of this Agreement by
the Parties hereto;     (b)pay the Optionor a further $315,000 on or before the
Closing Date; and     (c)issue the Optionor 1,500,000 Common Shares on or before
the Closing Date.

 

3.2    Upon satisfaction of the conditions set out in Section 3.1 (which, for
greater certainty, totals payments of $350,000 and share issuances of 1,500,000
Common Shares) a fifty percent (50%) undivided right, title and interest in the
Property will automatically vest in the Optionee, free and clear of all
Encumbrances. The Optionor agrees to grant the Optionee the Option to acquire a
further 30% interest in the Property (for a total of 80%) exercisable as
follows:

 

(a)upon: (i) incurring cumulative Exploration Expenditures equal to or greater
than $1,500,000 on or prior to the date that is twelve (12) months from the
Closing Date, and (ii) making a cash payment of $300,000 to the Optionor, a
further ten percent (10%) right, title and interest in the Property (for a total
of 60%) will automatically vest in the Optionee free and clear of all
Encumbrances;     (b)upon: (i) incurring cumulative Exploration Expenditures
equal to or greater than $2,500,000 on or prior to the date that is twenty four
(24) months from the Closing Date, and (ii) making a cash payment of $300,000 to
the Optionor, a further ten percent (10%) right, title and interest in the
Property (for a total of 70%) will automatically vest in the Optionee free and
clear of all Encumbrances;     (c)upon: (i) incurring cumulative Exploration
Expenditures equal to or greater than $4,000,000 on or prior to the date that is
thirty six (36) months from the Closing Date, and (ii) making a cash payment of
$300,000 to the Optionor, a further ten percent (10%) right, title and interest
in the Property (for a total of 80%) will automatically vest in the Optionee
free and clear of all Encumbrances; and

 

3.3    Any excess Exploration Expenditures incurred in any period set out in
Section 3.2 shall be carried forward and applied to subsequent period’s or
periods’ Exploration Expenditures, and the incurring of the Exploration
Expenditures may be accelerated by the Optionee in its sole discretion.

 

- 6 -

 

 

3.4     If the Optionee elects not to, or for whatever reason is unable to, meet
the minimum Exploration Expenditures during any period set out in Section 3.2
after the Closing Date, but desires to keep this Agreement in full force and
effect, or if for any reason it is subsequently determined that the minimum
Exploration Expenditures were not completed during any period set out in Section
3.2 following the Closing Date, then, in order to keep the Option in good
standing, the Optionee shall forward all unpaid expenditures into the subsequent
periods and “bond” the property by paying the Optionor $200,000 for every
rolling 6 month period where at least ninety 90 days of drilling has not
occurred on the property. This fee is in addition to payments needed to satisfy
terms outlined in Section 3.3 hereto, and is non-refundable nor transferable.
The parties understand that any Exploration Expenditures so bonded can only be
applied until the end of the periods detailed in 3.3 while not violating its
provisions unless otherwise agreed to by the parties. Should this clause not be
satisfied in good faith, the Optionor, at their discretion, can terminate this
Agreement in accordance with Section 16.3 hereto.

 

4.transfer of PROPERTY

 

4.1     Upon Closing and each further percentage acquired by the Optionee under
Section 3.2 :

 

(a)the Optionor will promptly register, or will cause its agents to register,
the Property in the name of the Optionee in accordance with applicable laws, and
the Optionor will provide all assistance necessary to transfer the Property into
the name of the Optionee; and     (b)the Optionor will deliver, or will cause
its agent to deliver, to the Optionee all data and other information in the
possession or control of the Optionor with respect to the Property which have
not been previously delivered to the Optionee.

 

4.2     The Optionor acknowledges and agrees that, upon the exercise of the
Option, the Optionee may elect in its sole discretion to hold the title of the
Property in a wholly-owned subsidiary. Under such circumstances, the Optionor
will transfer the Property into such subsidiary as instructed by the Optionee
while retaining equity in the subsidiary based on the provisions outlined in
Section 3.

 

5.investigations and availability of records

 

5.1    The Optionee and/or its directors, officers, auditors, counsel and other
authorized representatives shall be permitted to make such commercially
reasonable investigations of the Assets as the Optionee reasonably deems
necessary or desirable, provided always that such investigations shall not
unduly interfere with the operations of the Optionor. If reasonably requested,
the Optionor shall provide copies of the Optionor’s corporate records, including
its minute books, share ledgers and the records maintained in connection with
the business of the Optionor, as applicable. Such investigations will not,
however, affect or mitigate in any way the representations and warranties
contained in this Agreement, which representations and warranties shall continue
in full force and effect for the benefit of the Optionee.

 

6.necessary consents

 

6.1     The Optionor shall use its respective best efforts to obtain from such
directors, shareholders and all appropriate federal, state, municipal or other
governmental or administrative bodies such approvals or consents as are required
(if any) to complete the Transaction contemplated herein.

 

- 7 -

 

 

7.mutual CONDITIONS PRECEDENT

 

7.1     The obligation of the Optionor to grant the Options on the Closing Date
shall be subject to the prior completion of the following mutual conditions:

 

(a)there will not be in force any order or decree restraining or enjoining the
grant of the Option; and     (b)all consents, orders and approvals required,
necessary or desirable for the completion of the transactions provided for in
this Agreement shall have been obtained or received from the persons,
authorities or bodies having jurisdiction in the circumstances, all on terms
satisfactory to each of the Parties hereto, acting reasonably.

 

8.Optionor’s conditions precedent

 

8.1     The obligation of the Optionor to consummate the Transaction on the
Closing Date shall be subject to the prior completion of the following
conditions:

 

(a)the representations and warranties of the Optionee contained in this
Agreement will have been true and correct as of the date of this Agreement and
shall be true and correct as of the Closing Date with the same force and effect
as if such representations and warranties had been made on and as of such
Closing Date, save and except in any case which would not have a Material
Adverse Effect;     (b)the Optionee will have performed, fulfilled or complied
with, in all material respects, all of its obligations, covenants and agreements
contained in this Agreement to be fulfilled or complied with by the Optionee at
or prior to the Closing Date;     (c)the Optionee will deliver or cause to be
delivered to the Optionor the closing documents as set forth in Section 12.1 in
a form satisfactory to the Optionor acting reasonably;     (d)all proceedings to
be taken in connection with the transactions contemplated in this Agreement will
be satisfactory in form and substance to the Optionor, acting reasonably, and
the Optionor will have received copies of all instruments and other evidence as
it may reasonably request in order to establish the consummation or closing of
such transactions and the taking of all necessary proceedings in connection
therewith; and     (e)this Agreement and all other documents necessary or
reasonably required to close the Transaction, all in form and substance
reasonably satisfactory to the Optionor, will have been executed and delivered
to the Optionor;

 

- 8 -

 

 

9.OptionEE’s conditions precedent

 

9.1    The obligation of the Optionee to consummate the Transaction on the
Closing Date shall be subject to the prior completion of the following
conditions:

 

(a)the representations and warranties of the Optionor contained in this
Agreement will have been true and correct as of the date of this Agreement and
shall be true and correct as of the Closing Date with the same force and effect
as if such representations and warranties had been made on and as of such
Closing Date, save and except in any case which would not have a Material
Adverse Effect on the Assets;     (b)the Optionor will have performed, fulfilled
or complied with, in all material respects, all of its obligations, covenants
and agreements contained in this Agreement to be fulfilled or complied with by
the Optionor at or prior to the Closing Date;     (c)the Optionor will deliver
or cause to be delivered to the Optionee the closing documents as set forth in
Section 11.1 in a form satisfactory to the Optionee acting reasonably;    
(d)all proceedings to be taken in connection with the transactions contemplated
in this Agreement will be satisfactory in form and substance to the Optionee,
acting reasonably, and the Optionee will have received copies of all instruments
and other evidence as it may reasonably request in order to establish the
consummation or closing of such transactions and the taking of all necessary
proceedings in connection therewith;     (e)this Agreement and all other
documents necessary or reasonably required to close the Transaction, all in form
and substance reasonably satisfactory to the Optionee, will have been executed
and delivered to the Optionee;     (f)the Optionee completing and being
reasonably satisfied with its due diligence on the Assets;

 

10.CLOSING

 

10.1  Closing of the Transaction (the “Closing”) will take place on the Closing
Date at the offices of the counsel for the Optionee or at such other location as
agreed to by the Parties. Notwithstanding the location of the Closing, each
Party agrees that the Closing may be completed by the exchange of undertakings
between the respective legal counsel for the Parties, provided such undertakings
are satisfactory to each Party’s respective legal counsel.

 

- 9 -

 

 

11.closing deliveries of the Optionor

 

11.1  At Closing, the Optionor will deliver or cause to be delivered the
following, duly executed and in the form and substance reasonably satisfactory
to the Optionee:

 

(a)all other information in the possession or control of the Optionor with
respect to the Property (including the Exploration Data), which has not been
previously delivered to the Optionee;     (b)a title opinion for the Property,
if one is requested by the Optionee, at the Optionee’s expense;     (c)a
certified copy of the resolutions of the directors of the Optionor approving and
authorizing the entry into this Agreement and the transactions contemplated
herein;     (d)a certificate of a senior officer of the Optionor attesting that:

 

(i)the representations and warranties of the Optionor are true and correct at
the Closing Date as if made at that time,     (ii)all agreements, covenants and
conditions required by this Agreement to be complied with or performed by the
Optionor on or before the Closing Date have been complied with or performed, and
    (iii)all conditions precedent to the obligations of the Optionor contained
in this Agreement have been satisfied or waived; and

 

(e)such other closing documents as may be required by the Optionee, acting
reasonably.

 

12.closing deliveries of the Optionee

 

12.1  At Closing, the Optionee will deliver or cause to be delivered the
following, duly executed and in the form and substance reasonably satisfactory
to the Optionor:

 

(a)a share certificate registered in the name of the Optionor representing
1,500,000 Common Shares;     (b)payment of $315,000;     (c)a certified copy of
the resolutions of the directors of the Optionee approving and authorizing the
entry into this Agreement and the transactions contemplated herein;     (d)a
certificate of a senior officer of the Optionee attesting that:

 

(i)the representations and warranties of the Optionee are true and correct at
the Closing Date as if made at that time,     (ii)all agreements, covenants and
conditions required by this Agreement to be complied with or performed by the
Optionee on or before the Closing Date have been complied with or performed, and

 

- 10 -

 

 

(iii)all conditions precedent to the obligations of the Optionee contained in
this Agreement have been satisfied or waived; and

 

(e)such other closing documents as may be required by the Optionor, acting
reasonably.

 

13.right of entry

 

13.1  Throughout the Option Period, the directors and officers of the Optionee
and its servants, agents and independent contractors, shall have the sole and
exclusive right in respect of the Property to:

 

(a)enter thereon;     (b)have exclusive and quiet possession thereof;     (c)do
such prospecting, exploration, development and other mining work thereon and
thereunder as the Optionee in its sole discretion may determine advisable;    
(d)bring upon and erect upon the Property such buildings, plant, machinery and
equipment as the Optionee may deem advisable; and     (e)remove therefrom and
dispose of reasonable quantities of ores, minerals and metals for the purposes
of obtaining assays or making other tests.

 

14.OBLIGATIONS OF THE OPTIONEE DURING OPTION PERIOD

 

14.1  During the Option Period, the Optionee shall:

 

(a)maintain the Property in good standing by the doing and filing of assessment
work or the making of payments in lieu thereof, by the payment of taxes and
rentals, and the performance of all other actions which may be necessary in that
regard and in order to keep the Property free and clear of all liens and other
charges arising from the Optionee’s activities thereon except those at the time
contested in good faith by the Optionee;     (b)duly record all exploration work
carried out on the Property by the Optionee as assessment work;     (c)permit
the Optionor, or their representatives duly authorized in writing, to visit and
inspect the Property at all reasonable times and intervals, and data obtained by
the Optionee as a result of its operations thereon, provided always that the
Optionor or their representatives shall abide by the rules and regulations laid
down by the Optionee relating to matters of safety and efficiency in its
operations and, notwithstanding, the Optionee shall be under no liability to the
Optionor or their representatives for any personal injury, including death, or
any damage to property other than such as might be occasioned by or through any
negligence on the part of the Optionee, its servants or agents;

 

- 11 -

 

 

(d)do all work on the Property in a good and workmanlike fashion and in
accordance with all applicable laws, regulations, orders and ordinances of any
governmental authority;     (e)permit the Optionor, at its own expense, total
access to the results of the work done on the Property; and     (f)deliver to
the Optionor, forthwith upon receipt thereof, copies of all reports, maps, assay
results and other technical data compiled by or prepared at the direction of the
Optionee with respect to the Property.     (g)the Optionee will complete
drilling program based on the budget conditions outlined in Section 3.3 hereto
and a drilling program approved by both Optionee and Optionor; and     (h)at the
conclusion of drilling and exploration outlined in 3.3, Optionee will supply
completed NI 43-101 resource estimate to Optionor with understanding Optionor
will provide all necessary means to facilitate the execution of the document.
(i)

 

15.securities laws

 

15.1   The Parties hereto acknowledge that the issuance of the Common Shares by
the Optionee to the Optionor as contemplated herein will be made pursuant to an
exemption from the registration and prospectus requirements of applicable
securities laws pursuant to Section 2.13 of National Instrument 45-106.

 

15.2   The Optionor confirms to and covenants with the Optionee that:

 

(a)it will comply with all requirements of applicable securities laws in
connection with the issuance to it of the Common Shares and the resale of any of
the Common Shares; and     (b)the Common Shares have not been registered under
the United States Securities Act of 1933, as amended (the “U.S. Securities Act”)
or the securities laws of any State of the United States and that the Optionee
does not intend to register the Common Shares under the U.S. Securities Act, or
the securities laws of any State of the United States and has no obligation to
do so. The Optionor is not a “U.S. person” (as that term is defined in
Regulation S under the U.S. Securities Act) and is not purchasing the Common
Shares for the account or benefit of any U.S. persons; provided, however, that
the Optionor may sell or otherwise dispose the Common Shares pursuant to
registration thereof under the U.S. Securities Act and any applicable State
securities laws or pursuant to any available exemption from such registration
requirements.

 

- 12 -

 

 

15.3   Upon the issuance of the Common Shares to the Optionor, and until such
time as is no longer required under applicable securities laws, the certificates
representing the Common Shares will bear the following legend required under
National Instrument 45-102 in substantially the following form:

 

UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THESE SECURITIES
MUST NOT TRADE THE SECURITIES BEFORE THE DATE THAT IS FOUR MONTHS AND ONE DAY
AFTER THE LATER OF: (I) THE DATE OF ISSUE, AND (II) THE DATE THE ISSUER BECOMES
A REPORTING ISSUER IN ANY PROVINCE OR TERRITORY IN CANADA.

 

15.4   If any of the Common Shares are required to be escrowed pursuant to the
policies of a stock exchange, and all rights of protest or appeal has been
exhausted by the Parties, the Optionor agrees to sign any such escrow agreement
and abide by any such restrictions as may be so imposed by such stock exchange.

 

16.termination

 

16.1  Optionee may at any time terminate this Agreement in its entirety on
thirty (30) days written notice to the Optionor and except for the obligations
set out in Section 16 hereto, shall thereafter have no liability to the Optionor
as a result of such termination. For greater certainty, if terminated pursuant
this Section 16.1 before the Closing Date, the Optionee shall not be entitled to
pay or issue to the Optionor the cash or Common Shares set out in Subsections
3.1(b) and 3.1(c). Optionor will receive, in an orderly fashion, all sampling,
assay and technical information with respect to the property.

 

16.2  Upon termination pursuant to Section 16.1 hereof prior to the Closing Date
the Optionee shall have no legal or beneficial interests in or to any lands or
mineral rights within the Property. The Option is an option only in respect of
the Property and except as specifically provided otherwise, nothing in this
Agreement shall be construed as obligating the Optionee to do any acts or make
any payments hereunder and any act or acts or payment or payments as shall be
made hereunder shall not be construed as obligating the Optionee to do any
further act or make any further payment.

 

16.3  Subject to Section 17, a party may terminate this Agreement if at any
time:

 

(a)a Party fails to perform any obligation required to be performed by it
hereunder, or a party is in breach of a warranty given by it hereunder, which
failure or breach materially interferes with the implementation and operation of
this Agreement; or

 

16.4   the Optionee does not issue the Common Shares, make the cash payments,
Exploration Expenditures or bond payments in accordance with all provisions of
Section 3. Notwithstanding any other provisions hereof, in the event of
termination of this Agreement, the Optionee shall:

 

(a)have the right and obligation to remove from the Property within 180 days of
the effective date of such termination all equipment erected, installed or
brought upon the Property by or at the instance of the Optionee;     (b)if the
termination has occurred after the Closing Date, file or have filed all
applicable assessment work to keep the Property in good standing for the maximum
period of time permitted under the applicable mining laws of Mexico following
the termination of this Agreement; and

 

- 13 -

 

 

(c)perform all reclamation work on the Property required under applicable mining
and environmental laws as a result of operations carried out by or on behalf of
the Optionee.     (d)forfeit complete equity in the property and all monies
and/or stocks paid to the Optionor outlined in Section 3, by the Optionor paying
back all Drilling and Exploration expenses to the Optionee within 1 year of the
default date.

 

17.default

 

17.1   If at any time during the Option Period, the Optionee is in default of
any material provision in this Agreement, the Optionor may terminate this
Agreement, but only if:

 

(a)it shall have first given to the Optionee a notice of default containing
particulars of the obligation which the Optionee has not performed, or the
warranty breached; and     (b)the Optionee has not, within 60 calendar days
following delivery of such notice of default, cured such default or commenced
proceedings to cure such default by appropriate payment or performance, the
Optionee hereby agreeing that should it so commence to cure any default it will
undertake same to completion without undue delay.

 

17.2   Should the Optionee fail to comply with the provision of Section 17.1(b),
the Optionor may thereafter terminate this Agreement by giving written notice
thereof to the Optionee.

 

18.power to charge property

 

18.1   At any time after the Optionee has exercised the First Option, the
Optionee may grant mortgages, charges or liens (each of which is herein called a
“mortgage”) of and upon the Property or any portion thereof, any mill or other
fixed assets located thereon, and any or all of the tangible personal property
located on or used in connection with the Property to secure financing of
development of the Property, provided that, unless otherwise agreed to by the
Optionor, it shall be a term of each mortgage that the mortgagee or any person
acquiring title to the Property upon enforcement of the mortgage shall hold the
same as if the mortgagee or any such person had executed this Agreement.
Notwithstanding the foregoing, during the Option Period the Optionee may only
grant, mortgages, charges or liens against the property with the written consent
and approval of the Optionor with the understanding that any such obligation is
the complete responsibility of the Optionee should the Optionee default under
any provision of this Agreement.

 

19.restrictive covenants

 

19.1   Until the earlier of the exercise of the Options or the termination of
this Agreement, both the Optionee and the Optionor will not, without the prior
written consent of the parties hereto, allow the Property to become subject to
any Encumbrance of any nature or kind whatsoever or enter into any agreement
(whether written or verbal) that may result in the creation of any such
Encumbrance or otherwise restrict in any manner whatsoever the exercise of the
Options by the Optionee as contemplated by this Agreement.

 

- 14 -

 

 

20.NOTIFICATION

 

20.1   Between the date of this Agreement and the exercise of the Options, each
of the Parties to this Agreement will promptly notify the other Party in writing
if it becomes aware of any fact or condition that causes or constitutes a
material breach of any of its representations and warranties as of the date of
this Agreement, if it becomes aware of the occurrence after the date of this
Agreement of any fact or condition that would cause or constitute a material
breach of any such representation or warranty had such representation or
warranty been made as of the time of occurrence or discovery of such fact or
condition. During the same period, each Party will promptly notify the other
Parties of the occurrence of any material breach of any of its covenants in this
Agreement or of the occurrence of any event that may make the satisfaction of
such conditions impossible or unlikely.

 

21.confidential information

 

21.1   No information furnished by the Optionee to the Optionor hereunder in
respect of the activities carried out on the Property by the Optionee, or
related to the sale of minerals, ore, bullion or other product derived from the
Property, shall be published or disclosed by the Optionor without the prior
written consent of the Optionee, but such consent in respect of the reporting of
factual data shall not be unreasonably withheld, and shall not be withheld in
respect of information required to be publicly disclosed pursuant to applicable
securities or corporation laws, regulations or policies.

 

22.INDEMNITY

 

22.1   The Optionor covenants and agrees with the Optionee (which covenant and
agreement will survive the execution, delivery and termination of this
Agreement) to indemnify and save harmless the Optionee against all liabilities,
claims, demands, actions, causes of action, damages, losses, costs, expenses or
legal fees suffered or incurred by the Optionee, directly or indirectly, by
reason of or arising out of any warranties or representations on the part of the
Optionor herein being untrue.

 

22.2   The Optionee covenants and agrees with the Optionor (which covenant and
agreement will survive the execution, delivery and termination of this
Agreement) to indemnify and save harmless the Optionor against all liabilities,
claims, demands, actions, causes of action, damages, losses, costs, expenses or
legal fees suffered or incurred by the Optionor, directly or indirectly, by
reason of or arising out of any warranties or representations on the part of the
Optionee herein being untrue.

 

23.personal information

 

23.1   If required by the a stock exchange or any Governmental Authority, the
Optionor shall obtain and deliver to the Optionee the express written consent of
each individual connected to the Optionor with respect to the disclosure of
Personal Information of such individuals by the Optionee to the stock exchange
and all Governmental Authorities; and

 

- 15 -

 

 

24.GOVERNING LAW

 

24.1  This Agreement will be exclusively construed and in all respects
exclusively governed by the laws of Mexico

 

25.NOTICES

 

25.1   All notices, payments and other required communications and deliveries to
the Parties hereto will be in writing, and will be addressed to the Parties as
follows or at such other address as the Parties may specify from time to time:

 

(a)to the Optionor:

 

Minas de Alta Ley La Palma, S.A. de C.V.

Lázaro Cárdenas 146BIS Parque Industrial Lagunero Gómez Palacio, Dgo. ,

México, C.P. 35090

 

Attention : Mr. Luis Salvador Necochea Gamez (legal representative)

 

Facsimile:

 

And:

 

(b)to the Optionee:

 

Minera Arriba S.A. de C.V.

 

2402-1277 Melville Street, V6E0A4 Vancouver, B.C. Canada.

 

Attention: Mr. Matthew Hamilton

 

Fax Number: ♦

 

All such notices and other communications will be deemed to have been received
(i) in the case of personal delivery, on the date of such delivery, (ii) in the
case of a fax, when the Party sending such fax has received electronic
confirmation of its delivery, (iii) in the case of delivery by
internationally-recognized express courier, on the business day following
dispatch and (iv) in the case of mailing, on the fifth business day following
mailing.

 

26.ARBITRATION

 

26.1   If there is any disagreement, dispute or controversy (collectively, a
“Dispute”) among the Parties with respect to any matter arising under this
Agreement or the construction hereof, then the Dispute will be determined by
arbitration in accordance with the following procedures:

 

All disputes arising in connection with the present contract shall be finally
settled under the Rules of Arbitration of the Arbitration Center of Mexico (CAM)
by one arbitrator appointed in accordance with the said Rules and the place of
arbitration shall be Vancouver, British Columbia, Canada

 

- 16 -

 

 

27.ENTIRE AGREEMENT

 

This Agreement constitutes the entire agreement among the Parties and will
supersede and replace any other agreement or arrangement, whether oral or in
writing and including the Letter Agreement, previously existing among the
Parties with respect to the subject matter of this Agreement.

 

28CONSENT OR WAIVER

 

28.1   No consent or waiver, express or implied, by any Party hereto in respect
of any breach or default by any of the other Parties in the performance by such
other Party of its obligations under this Agreement will be deemed or construed
to be consent to or waiver of any other breach or default.

 

29.non-business days

 

29.1   If any day on which action is required under this Agreement falls on a
day which is not a Business Day, the date that such action is required will be
extended to the next Business Day.

 

30.force majeure

 

30.1  The obligations of the Parties hereto and the time frames established in
this Agreement shall be suspended to the extent and for the period that
performance is prevented by any cause beyond either Party’s reasonable control,
whether foreseeable or unforeseeable, including, without limitation, labour
disputes, acts of God, laws, regulations, orders, proclamations or requests of
any governmental authority, inability to obtain on reasonable terms required
permits, licenses, or other authorization s, or any other matter similar to the
above.

 

31.Funds

 

31.1 All funds set out herein are stated in United States currency.

 

32.FURTHER ASSURANCES

 

32.1   The Parties will promptly execute, or cause to be executed, all bills of
sale, forms of transfer, documents, conveyances and other instruments of further
assurance which may be reasonably necessary or advisable to carry out the full
intent and purpose of this Agreement, or to record wherever appropriate the
respective interests from time to time of the Parties hereto in and to the
Property.

 

- 17 -

 

 

33.SEVERABILITY

 

33.1   If any provision of this Agreement is or will become illegal,
unenforceable or invalid for any reason whatsoever, such illegal, unenforceable
or invalid provisions will be severable from the remainder of this Agreement and
will not affect the legality, enforceability or validity of the remaining
provisions of this Agreement.

 

34.non-merger

 

34.1   The representations and warranties, covenants and agreements of the
Parties set forth herein will survive the exercise or termination of this
Agreement and, notwithstanding the completion of the transactions contemplated
hereby, the waiver of any condition contained herein (unless such waiver
expressly releases a Party of any such representation, warrant, covenant or
agreement) or any investigation made by the Party, the same will remain in full
force and effect.

 

35.ENUREMENT

 

35.1   This Agreement will enure to the benefit of and be binding upon the
Parties hereto and their respective successors and assigns, as permitted.

 

36.Right of First Refusal

 

36.1   No party will sell, assign, transfer or otherwise dispose of an interest
in the Property except in accordance with the following conditions:

 

(a)if a party (the “Seller”) desires to sell, assign, transfer or otherwise
dispose of all or any part of an interest in the Property to a third party (the
“Offered Interest”), the Seller will first offer (the “Offer”) the same in
writing to the other party for cash. The Offer will state the purchase price
payable by the third party in cash in Canadian dollars or, if the purchase price
is for consideration other than cash, the cash equivalent of such consideration
in Canadian dollars, and will state the other terms and conditions on which the
Seller is willing to sell;     (b)the other party will have sixty (60) days to
accept the Offer. If the Offer is accepted by the other party (in this s.36.1
the “Purchasing Party”) , the Seller will forthwith transfer to the Purchasing
Party the subject matter of the Offer, upon the Purchasing Party paying the
purchase price;     (c)the Purchasing Party will be prohibited from
transferring, assigning, selling, conveying or pledging to any other third party
other than an affiliate such Offered Interest for a period of one year after the
completion of sale;     (d)the Purchasing Party must provide to the Seller an
undertaking that it has not entered into any negotiations of any sort with
parties for the sale, assignment, transfer, conveyance or pledge of the Offered
Interest; and

 

- 18 -

 

 

(e)if the Offer is not accepted as to the whole of the subject matter thereof by
the other party within sixty (60) days following receipt of the Offer, then, at
any time during the further period of one hundred twenty (120) days immediately
thereafter, the Seller may sell, assign, transfer or otherwise dispose of the
subject matter of the Offer to a third party, but only at a price and on terms
and conditions the same as or more favourable to the Seller than those set out
in the Offer.

 

37.Programs and Budgets / DILUTION

 

37.1   Upon the Optionee earning its 80% interest as set out in Section 3.2 ,
the Optionee and Optionor will be engaged in the joint venture development of
the Property. Optionee will propose the work programs and budgets of the joint
venture. Each party will have thirty (30) days from the date of receipt of a
program to notify the Optionee as to whether it will participate at its interest
level or whether it will not participate. If the Optionor choses to participate,
they will be given six months (6) to obtain the capital necessary to invest at
their interest level with no penalties and/or charges. The participating
interest of a party which elects not to participate will be proportionately
dilute in accordance with the dilution formula set out in Section 37.2. A party
which fails to so notify the Optionee within the time required will be deemed to
have elected to participate in the work program at its interest level. . A party
which elects not to participate in a program will not be subject to dilution
only to the extent that the expenditures under such program exceed one hundred
fifteen percent (115%) of the budget for such program. If a party fails to pay
six months (6) after electing to participate that party will suffer an
accelerated dilution of one-hundred twenty-five percent (125%) of the monies not
paid. Monies required for a work program must be paid no later than thirty days
(30) prior to commencement of a work program.

 

37.2 Dilution

 

The dilution formula will be as follows:

 

percentage participating interest of party Y =        

(A + B) x 100

    C  


 

where:

 

A = deemed expenditures of party Y

 

B = actual expenditures of party Y

 

C = total expenditures (deemed and actual) of all parties

 

- 19 -

 

 

Deemed expenditures are assigned a value based on work done by the Optionee in
order to earn its participating interest. Thus, the deemed expenditures for the
parties will be as follows:

 

If the participating interests of the parties are:  Their deemed expenditures
upon formation of the joint venture will be:         Optionee   80%  $5,400,000
                 Optionor   20%  $1,350,000   


 

For the purposes of calculating B and C above, actual expenditures are those
direct and indirect expenditures made by a party in the exploration and
development of the Property. Both the Optionee and Optionor acknowledge that
neither party will invest monies in excess to what is provisioned in this
Section without the written consent of the other party in an effort to maintain
an 80% / 20% equity split. Should one of the parties fail to seek approval from
the other prior to incurring additional deemed and actual expenditures, these
monies will not be applied towards the dilution formula.

 

Where any party’s joint venture interest is diluted to be below 10% as a result
of the formula above, its interest will be converted to a two percent (2%) NSR
and such party will have no further interest in the Property or in the joint
venture except the NSR interest. The party who retains the Property may purchase
and fully extinguish half of the NSR at any time by making a payment to the
holder of the NSR of $500,000 for each one-half percent (0.5%) purchased, total
purchase price $1,000,000.

 

38.AMENDMENTS

 

38.1   This Agreement may only be amended in writing with the mutual consent of
each Party.

 

39.TIME

 

39.1   Time is of the essence. 

 

40.COUNTERPARTS

 

40.1   This Agreement may be executed in any number of counterparts with the
same effect as if all Parties hereto had signed the same document. All
counterparts will be construed together and constitute one and the same
agreement.

 

41.Fax Execution

 

41.1   This Agreement may be executed by delivery of executed signature pages by
fax and such fax execution will be effective for all purposes.

 

42.schedules

 

42.1   The Schedules attached to this Agreement are incorporated herein and form
part of this Agreement.

 

- 20 -

 

 

43.OPTION ONLY

 

43.1   The Parties agree and acknowledge that this Agreement represents an
elective option only, and there is no requirement for, or obligation on the part
of the Optionee, to exercise the Option, in part or in full.

 

IN WITNESS WHEREOF the Parties hereto have executed this Agreement as of the
date first written above.

 

MINERA ARRIBA S.A. DE C.V.         Per:                /s/ Matthew Hamilton    
Matthew Hamilton
Authorized Signatory         MINAS DE ALTA LEY LA PALMA, S.A. DE C.V.        
Per:       /s/ Mr. Luis Salvador Necochea Gamez     Mr. Luis Salvador Necochea
Gamez     Authorized Signatory  

 

- 21 -

 

 

Schedule A

 

PROPERTY DESCRIPTION

 

Mineral Concessions



 

Mineral Concession  Title   Area (Hectares)   Record Number LA PALMA   226922  
 145   016/33705 MPL LA PALMA   227492    2,455   016/34026

 

- 22 -

 

 

SCHEDULE B

 

Exploration Expenditures

 

 All capitalized terms not otherwise defined in this Schedule shall have the
meaning ascribed to such term in the Option Agreement between Minas de Alta Ley
la Palma, S.A. de C.V. and Minera Arriba S.A. de C.V dated June 17, 2011 (the
“Option Agreement”)

 

“Exploration Expenditures” shall mean and include all costs or fees, expenses,
liabilities and charges paid, incurred or occurred by the Optionee which are
related to the Property, including without limitation:

 

a)All costs and expenses incurred conduction exploration and prospecting
activities on or in connection with the Property, including, without limitation,
the active pursuit of required state or local authorizations or permits and
performance of required environmental protection or reclamation obligations, the
building, maintenance and repair of roads, drill site preparation, drilling,
tracking, sampling, trenching, digging test pits, shaft sinking, acquiring,
diverting and/or transporting water necessary for exploration, logging of drill
holes, and drill core, completion and evaluation of geological, geophysical,
geochemical or other exploration data and preparation of interpretive reports,
and surveying and laboratory costs and charges (including assays or
metallurgical analyses and tests);     b)Salaries, wages, expenses and benefits
of employees or consultants engaged in operations directly relating to the
Property, including salaries and fringe benefits of those who are temporarily
assigned to and directly employed on work relating to the Property for the
periods of time such employees are engaged in such activities and reasonable
transportation expenses from all such employees to and from their regular place
of work to the Property;     c)All costs incurred in performing any reclamation
or other restoration or clean-up work required by an federal, state or local
agency or authority, and all costs of insurance obtained or in force to cover
activities undertaken by or on the Optionee’s behalf on the Property.     d)All
costs incurred in connection with preparation of mining plans, economic studies
and technical reports pertaining to the Property, whether carried out by the
Optionee or third parties under contract with the Optionee;     e)Taxes and
assessments, other than income taxes, assessed or levied upon or against the
Property or any improvements thereon situated thereon for which the Optionee is
responsible or for which the Optionee reimburses Optionor;     f)Any tax
payments required to be made to any regulatory authority in connection with the
Property incurred before or after the parties entry into the Option Agreement;
    g)Cost of material, equipment and supplies acquired, leased or hired, for
use in conducting exploration or development operations related to the Property
provided, however, that equipment owned and supplied by the Optionor shall be
chargeable at rates no greater than comparable market rental rates available in
the area of the Property.     h)Costs and expenses of establishing and
maintaining field offices, camps and housing facilities; and     i)Costs
incurred by the Optionee in examining and curing title to any part of the
Property, in maintaining the Property, whether through the performance of
assessment work, the payment of claim maintenance fees or otherwise, in making
required payments or performing other required obligations under any underlying
agreements, in satisfying surface use or damage obligations to landowners, or in
conducting any analyses of the environmental conditions at the Property.

 

- 23 -

 

 

SCHEDULE C

 

Net Smelter Returns

 

All capitalized terms not otherwise defined in this Schedule shall have the
meaning ascribed to such term in the Option Agreement between Minas de Alta Ley
la Palma, S.A. de C.V. and Minera Arriba S.A. de C.V dated June 17, 2011

 

“Net Smelter Returns” shall mean the net amount of money received by Optionee
for its own account from the sale of minerals or concentrates extracted and
derived from the ore mined from the Property (“Mineral Production”) to a mill,
smelter or other ore buyer after deduction of all Permissible Deductions.

 

“Permissible Deductions” means the aggregate (to the extent not previously
deducted or accrued) that is paid or accrued in each monthly period relating to
the Mineral Production as follows:

 

(i)weighing, sampling, assaying and representation costs, and metal losses;    
(ii)processor, refinery or smelter charges;     (iii)ore treatment charges,
penalties , and any and all charges made by the purchaser of the Mineral
Production;     (iv)any and all shipping, handling, forwarding and insurance
costs which may be incurred in connection with the transportation of the Mineral
Production;     (v)all umpire charges which the purchaser may be required to
pay; and     (vi)government imposed production, royalties and ad valorem taxes
(excluding taxes on income).

 



 

 

